
	

114 HR 32 IH: Defense of Legal Workers Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Barletta introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to expand the definition of an unauthorized alien to
			 include aliens who have not been admitted to and are not lawfully present
			 in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Defense of Legal Workers Act of 2015.
		2.Admission and lawful presence required for employment authorizationSection 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)) is amended—
			(1)by inserting before authorized to be so employed by this Act the following: an alien otherwise admitted to and lawfully present in the United States, and; and
			(2)by inserting at the end the following: An alien without lawful status shall be considered to be an unauthorized alien for purposes of this
			 Act..
			
